Reasons for Allowance

1.	After further review and consideration of Amendment/request of consideration 07/06/22 and searching juxtaposed prior art, Examiner is hereby placing claims 1 – 9 in condition for Allowance.

The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“… an operation management server in a development operation
support system for a target system including an Information Technology (IT) system, wherein
the development operation support system comprises a configuration management database
storing configuration information for configuring the target system, a development management server updating the configuration information stored in the configuration management database, and the operation management server, the operation management server comprising: one or more memories storing instructions, and one or more processors configured to execute the instructions stored in the one or more memories to:
associate, in advance before the updating the configuration information by the development management server, a working pattern to be included in the configuration information with a test scenario for the target system corresponding to the working pattern Support system; 
set the target system according to an updated content of the configuration information stored in the configuration management database updated by the development management server, and
execute a system test on the set target system based on the test scenario associated
with the working pattern included in the updated content of the configuration information stored in the configuration management database…”, as best illustrated by FIG. 4, and in such a manner as recited in independent claims 1, 8 and 9.
Therefore, claims 1 – 9 are in condition for allowance.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192